DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/7/2022 for application number 16/696,673. 
Claims 1, 4-8, 10-14, 17-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 7, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2022/0270733 A1) in view of Vaccaro (US 2019/0019578 A1).

In reference to claim 1, Hagen teaches a method (para. 0002), comprising: requesting, via a cloud server patient responses to quer[ies] including at least one query of at least one health related issue (survey, including health related questions, is provided, para. 0124-131, para. 0137, fig. 8C); receiving a series of patient responses to the query messages (a series of survey responses, over time, is received, para. 0124-31, para. 0135-39); determining a trend of a status of biometric data captured from the patient over time based on biometric patient data included in the series of responses (trend line of pain and well being over time is determined based on survey responses, para. 0124-31, para. 0139, 0172); determining a trend of patient compliance over time with respect to a medication of the patient based on subjective patient data included in the series of responses (trend line of medication compliance is determined over time based on survey responses, para. 0124-31, para. 0139, 0172); generating, via the cloud server, a chart that illustrates a comparison of the trend of the status of biometric data captured of the patient over time against the trend of patient compliance over time; and displaying the generated chart via a user interface of a software application (a chart with the trend lines of compliance along with pain and well-being are plotted over time and displayed, para. 0124-31, para. 0139, 0172, figs. 8D, 8G, 9G).
However, Hagen does not teach query messages sent to a wireless device.
Vaccaro teaches query messages sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen and Vaccaro before the earliest effective filing date, to modify the query as disclosed by Hagen to include the message-sent query as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query of Hagen to include the message-sent query of Vaccaro because messaging is easy for patients to use (Vaccaro, para. 0093).
In reference to claim 4, Hagen teaches the method of claim 2 claim 1, further comprising sending via the cloud server a follow on response to at least one healthcare provider (alert sent to healthcare provider if biometric response or survey response is outside a range, para. 0006, 0011-12).
In reference to claim 5, Hagen teaches the method of claim 1 further comprising receiving at the cloud server at least one request for review of at least one of the trend of the status of biometric data and the trend of patient compliance (user and healthcare provider can request biometric and compliance trends, para. 0139, 0172).
In reference to claim 7, Hagen teaches the method of claim 1 further comprising sending at least one of the trend of the status of biometric data and the trend of patient compliance to a requestor wireless device (user and healthcare provider can request biometric and compliance trends, para. 0139, 0172; requesting device can be mobile device, para. 0189-90).
In reference to claim 12, Hagen teaches the method of claim 1, further comprising sending via the cloud server at least one follow on query to the patient (alert can be sent to patient if biometric response or survey response is outside a range, para. 0006, 0118).

In reference to claim 13, Hagen teaches a non-transitory computer readable medium (para. 0015) comprising instructions that, when read by a processor, cause the processor to perform: requesting, via a cloud server patient responses to quer[ies] including at least one query of at least one health related issue (survey, including health related questions, is provided, para. 0124-131, para. 0137, fig. 8C); receiving a series of patient responses to the query messages (a series of survey responses, over time, is received, para. 0124-31, para. 0135-39); determining a trend of a status of biometric data captured from the patient over time based on biometric patient data included in the series of responses (trend line of pain and well being over time is determined based on survey responses, para. 0124-31, para. 0139, 0172); determining a trend of patient compliance over time with respect to a medication of the patient based on subjective patient data included in the series of responses (trend line of medication compliance is determined over time based on survey responses, para. 0124-31, para. 0139, 0172); generating, via the cloud server, a chart that illustrates a comparison of the trend of the status of biometric data captured of the patient over time against the trend of patient compliance over time; and displaying the generated chart via a user interface of a software application (a chart with the trend lines of compliance along with pain and well-being are plotted over time and displayed, para. 0124-31, para. 0139, 0172, figs. 8D, 8G, 9G).
However, Hagen does not teach query messages sent to a wireless device.
Vaccaro teaches query messages sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen and Vaccaro before the earliest effective filing date, to modify the query as disclosed by Hagen to include the message-sent query as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query of Hagen to include the message-sent query of Vaccaro because messaging is easy for patients to use (Vaccaro, para. 0093).

In reference to claim 18, Hagen teaches a system (fig. 11), comprising: at least one processor; and at least one memory electrically coupled to the at least one processor and storing an application, wherein the processor performs operations to: request, via a cloud server patient responses to quer[ies] including at least one query of at least one health related issue (survey, including health related questions, is provided, para. 0124-131, para. 0137, fig. 8C); receiving a series of patient responses to the query messages (a series of survey responses, over time, is received, para. 0124-31, para. 0135-39); determine a trend of a status of biometric data captured from the patient over time based on biometric patient data included in the series of responses (trend line of pain and well being over time is determined based on survey responses, para. 0124-31, para. 0139, 0172); determine a trend of patient compliance over time with respect to a medication of the patient based on subjective patient data included in the series of responses (trend line of medication compliance is determined over time based on survey responses, para. 0124-31, para. 0139, 0172); generate, via the cloud server, a chart that illustrates a comparison of the trend of the status of biometric data captured of the patient over time against the trend of patient compliance over time; and display the generated chart via a user interface of a software application (a chart with the trend lines of compliance along with pain and well-being are plotted over time and displayed, para. 0124-31, para. 0139, 0172, figs. 8D, 8G, 9G).
However, Hagen does not teach query messages sent to a wireless device.
Vaccaro teaches query messages sent to a wireless device (questionnaires can be sent by SMS to user, or via a messaging within an app, para. 0038-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen and Vaccaro before the earliest effective filing date, to modify the query as disclosed by Hagen to include the message-sent query as taught by Vaccaro.
One of ordinary skill in the art would have been motivated to modify the query of Hagen to include the message-sent query of Vaccaro because messaging is easy for patients to use (Vaccaro, para. 0093).

Claim 6, 10-11, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2022/0270733 A1) in view of Vaccaro (US 2019/0019578 A1) as applied to claims 1, 5, 13, and 18 above, and in further view of Vinals (US 2015/0310455 A1).

In reference to claim 6, Hagen and Vaccaro do not teach the method of claim 5 further comprising sorting the trend of the status of biometric data and the trend of patient compliance by strongest trend.
Vinals teaches the method of claim 5 further comprising sorting the trend of the status of biometric data and the trend of patient compliance by strongest trend (data can be sorted by order of importance, which is an indication of strength, para. 0121).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).
In reference to claim 10, Hagen and Vaccaro do not teach the method of claim 1, further comprising displaying at the wireless device at least one of a most frequently requested trend and a strongest trend from among the trend of the status of biometric data and the trend of patient compliance.
Vinals teaches the method of claim 1, further comprising displaying at the wireless device at least one of a most frequently requested trend and a strongest trend from among the trend of the status of biometric data and the trend of patient compliance (data can be sorted by order of importance or by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).
In reference to claim 11, Hagen and Vaccaro do not teach the method of claim 1, further comprising informing at least one healthcare professional of at least one of a most frequently requested trend and a strongest trend among the trend of the status of biometric data and the trend of patient compliance.
Vinals teaches the method of claim 1, further comprising informing at least one healthcare professional of at least one of a most frequently requested trend and a strongest trend among the trend of the status of biometric data and the trend of patient compliance (data can be sorted by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 14, Hagen and Vaccaro do not teach the non-transitory computer readable medium of claim 13, further comprising further comprising sorting the trend of the status of biometric data and the trend of patient compliance by strongest trend.
Vinals teaches the non-transitory computer readable medium of claim 13, further comprising further comprising sorting the trend of the status of biometric data and the trend of patient compliance by strongest trend (data can be sorted by order of importance, which is an indication of strength, para. 0121).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 17, Hagen and Vaccaro do not teach the non-transitory computer readable medium of claim 13, further comprising: displaying at the wireless device at least one of the most frequently requested trend and a strongest trend from among the trend of the status of biometric data and the trend of patient compliance; and informing at least one healthcare professional of the at least one of the most frequently requested trend and the strongest trend.
Vinals teaches the non-transitory computer readable medium of claim 13, further comprising: displaying at the wireless device at least one of the most frequently requested trend and a strongest trend from among the trend of the status of biometric data and the trend of patient compliance; and informing at least one healthcare professional of the at least one of the most frequently requested trend and the strongest trend (data can be sorted by order of importance or by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

In reference to claim 20, Hagen and Vaccaro do not teach the system of claim 18, wherein the processor further performs an operation to: display at the wireless device at least one of a most frequently requested trend and a strongest trend; and inform at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend from among the trend of the status of biometric data and the trend of patient compliance.
Vinals teaches the system of claim 18, wherein the processor further performs an operation to: display at the wireless device at least one of a most frequently requested trend and a strongest trend; and inform at least one healthcare professional of at least one of the most frequently requested trend and the strongest trend from among the trend of the status of biometric data and the trend of patient compliance (data can be sorted by order of importance or by most frequently viewed, para. 0121). 
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Vinals before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the sorting as taught by Vinals.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the sorting of Vinals because it allows users to list trends in a customized order (Vinals, para. 0005-10).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al. (US 2022/0270733 A1) in view of Vaccaro (Pub. No. 2019/0019578) as applied to claim 1 above, and in further view of Klein et al. (US 2018/0075219 A1).

In reference to claim 8, Hagen and Vaccaro do not teach the method of claim 7 further comprising storing via the cloud server at least one of a timestamp and a frequency of request for review of the trend of the status of biometric data and the trend of patient compliance.
Klein teaches the method of claim 7 further comprising storing via the cloud server at least one of a timestamp and a frequency of request for review of the trend of the status of biometric data and the trend of patient compliance (timestamp stored, para. 0136).
It would have been obvious to one of ordinary skill in art, having the teachings of Hagen, Vaccaro, and Klein before the earliest effective filing date, to modify the trends as disclosed by Hagen to include the timestamp as taught by Klein.
One of ordinary skill in the art would have been motivated to modify the trends of Hagen to include the timestamp of Klein because it would allow for tracking effectiveness of different events and treatments (Klein, para. 0134-137).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new primary reference Hagen above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrett (US 20190189258 A1) at para. 0105, and Saliman (US 20170372029 A1) at para. 0047, 0500-02, 0540, both of which teach graphing patient compliance with biometric data over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/               Examiner, Art Unit 2174